Case 7:21-cv-00019-JPJ-PMS Document 40 Filed 09/07/21 Page 1 of 4 Pageid#: 213




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

 ALVIN L. JONES, SR.,                            )
                                                 )
                      Plaintiff,                 )
                                                 )      Case No. 7:21CV00019
                                                 )
 v.                                              )             OPINION
                                                 )
 SUPERINTENDANT BOBBY                            )         JUDGE JAMES P. JONES
 RUSSELL, ET AL.,                                )   Senior United States District Judge
                                                 )
                      Defendants.                )

       Alvin L. Jones, Sr., Pro Se Plaintiff.

       The plaintiff, Alvin L. Jones, Sr., a Virginia inmate proceeding pro se, filed

 this civil rights action under 42 U.S.C. § 1983 in January of 2021. The defendants

 have responded with a Motion to Dismiss, ECF No. 28, arguing that the case fails to

 state a claim. The court notified Jones of defendants’ motion on July 29, 2021,

 granting him twenty-one days to respond. The court’s notice warned Jones that

 failure to respond to the motion within the allotted time would be interpreted as a

 loss of interest in prosecuting the case and would result in dismissal of the case

 without prejudice.

       A district court has authority to dismiss an action for failure to prosecute, as

 expressly recognized in Rule 41(b). Cleveland v. Astrue, No. 3:11CV678-REP,

 2012 WL 4329291, at *2 (E.D. Va. Aug. 23, 2012), report and recommendation
Case 7:21-cv-00019-JPJ-PMS Document 40 Filed 09/07/21 Page 2 of 4 Pageid#: 214




 adopted, No. 3:11CV678-REP, 2012 WL 4329286 (E.D. Va. Sept. 17, 2012) (citing

 Link v. Wabash R. Co., 370 U.S. 626, 629–31 (1962) (“The authority of a court to

 dismiss sua sponte for lack of prosecution has generally been considered an inherent

 power, governed not by rule or statute but by the control necessarily vested in courts

 to manage their own affairs so as to achieve the orderly and expeditious disposition

 of cases.”)). When considering dismissal for failure to prosecute, the court must take

 into account four factors: (1) the plaintiff’s degree of personal responsibility; (2) the

 amount of prejudice caused to the defendant; (3) the presence of any drawn-out

 history of deliberately proceeding in a dilatory fashion; and (4) the effectiveness of

 sanctions less drastic than dismissal. Cleveland, 2012 WL 4329291, at *2 (citing

 Hillig v. Commissioner, 916 F.2d 171, 174 (4th Cir. 1990)). While dismissal could

 be with prejudice if these factors weigh in defendants’ favor, Rule 41(b) gives the

 court discretion to specify that the dismissal is without prejudice. Payne v. Brake,

 439 F.3d 198, 204 (4th Cir. 2006).

       In addition, Jones notified the court on August 2, 2021, that he had been

 released from jail. Therefore, Jones is no longer subject to the provisions of the

 Prisoner Litigation Reform Act that allowed him to pay the $350 filing fee via

 installments withheld from his inmate trust account, as he had previously consented

 to do. A court order entered on August 3, 2021, directed Jones to submit, within ten

 days from that date, the filing fee owed and the applicable administrative fee, a total


                                            ‐2‐
Case 7:21-cv-00019-JPJ-PMS Document 40 Filed 09/07/21 Page 3 of 4 Pageid#: 215




 of $400, or to otherwise respond to the court. Jones was advised that a failure to

 comply within the time limits set out in the order would result in dismissal of this

 action without prejudice. Jones responded, stating that he wished to go forward with

 his claims in this case and could not prepay the costs, but he did not provide the

 necessary documentation to support an application to proceed in forma pauperis.

 The clerk’s office forwarded an application form to Jones on August 16, 2021. More

 than ten days from that date have elapsed, but Jones has not returned a properly

 completed and executed application to proceed in forma pauperis.

       The deadline the court set for Jones’s response to defendants’ motion passed

 on August 23, 2021. During that time period, Jones has not filed any responsive

 pleading addressing the defendants’ arguments. Accordingly, the court finds that

 while Jones may be personally responsible for failing to comply with the court’s

 order, despite being warned of impending dismissal without prejudice, there is

 otherwise no history of plaintiff’s deliberately delaying the case or causing prejudice

 to defendants. Therefore, the court concludes that dismissal without prejudice is an

 appropriate sanction. Moreover, the time allotted for Jones to pay the filing costs or

 to complete and return a proper application to proceed in forma pauperis has passed,

 and he has failed to do so. For these reasons, I will dismiss the action without

 prejudice.




                                           ‐3‐
Case 7:21-cv-00019-JPJ-PMS Document 40 Filed 09/07/21 Page 4 of 4 Pageid#: 216




      A separate final order will be entered herewith.

                                              DATED: September 7, 2021

                                              /s/ JAMES P. JONES
                                              Senior United States District Judge




                                        ‐4‐
